Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-12 recite the limitation "the third width" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Kareh et al. (U.S. Patent Publication No. 2008/0308855).
Referring to figures 7-8, El-Kareh et al. teaches a transistor, comprising: 
control gate (470) isolated from a first region of semiconductor material having a first conductivity type (450); 
a first source/drain region (476) having a second conductivity type different than the first conductivity type and formed in the first region of semiconductor material (450, see figure 7c); 
a second source/drain region (476) having the second conductivity type and formed in the first region of semiconductor material (450, see figure 7c); and 
a second region of semiconductor material (435) having the first conductivity type in contact with the first region of semiconductor material (340), wherein the first region of semiconductor material (450) is between the control gate (470) and the second region of semiconductor material (435); 
wherein the first region of semiconductor material (450) has a first width extending in a first direction from the first source/drain region to the second source/drain region (476, see figure 7c); and 
wherein the second region of semiconductor material (435) has a second width, less than or equal to the first width, extending in the first direction (see figure 7c, which is the same as figure 4 of the instant invention).
	Regarding to claim 2, the second conductivity type is opposite the first conductivity type (see paragraphs# 42, 60).
	Regarding to claim 3, the first conductivity type is an n-type conductivity and wherein the second conductivity type is a p-type conductivity (see figure 4, 7 paragraphs# 42, 47, 60).
	Regarding to claim 4, the second width is less than the first width (see figure 7c).
	Regarding to claim 5, the first region of semiconductor material comprises a first dopant species, and wherein the second region of semiconductor material comprises a second dopant species (see paragraphs# 42,60). 
Regarding to claim 6, the first dopant species and the second dopant species are a same dopant species (see paragraphs# 42,60).
	Regarding to claim 7, the first dopant species and the second dopant species each comprise an element selected from a group consisting of arsenic, antimony, phosphorus and boron (see paragraphs# 42, 60).
	Regarding to claim 11, the second width is less than the first width, and wherein the third width is less than the second width (see figure 7c, see above 112 rejection).

Regarding to claim 12, the second width is equal to the first width, and wherein the third width is less than the first width (see figure 7c, see above 112 rejection).
	
Allowable Subject Matter
Claim 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
None of the prior art teaches/suggests a third region of semiconductor material having the first conductivity type in contact with the second region of semiconductor material, wherein the second region of semiconductor material is between the first region of semiconductor material and the third region of semiconductor material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893